                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

JEREMY LEE MACK,                   )
                                   )
                   Plaintiff,      )
                                   )
                v.                 )                          No. 2:20-cv-00131-JPH-MJD
                                   )
INDIANA DEPARTMENT OF CORRECTIONS, )
PUTNAMVILLE CORRECTIONAL FACILITY, )
                                   )
                   Defendant.      )


     ORDER DIRECTING PLAINTIFF TO RESOLVE FILING FEE, DISMISSING
          COMPLAINT, AND DIRECTING FURTHER PROCEEDINGS

       Jeremy Mack, a prisoner at Putnamville Correctional Facility (PCF), has filed a civil rights

complaint concerning his access to legal materials in prison. In this Order, the Court directs

Mr. Mack to resolve the filing fee for this action, dismisses his complaint, and directs him to take

further steps to avoid dismissal of this action.

                                            I. Filing Fee

       Mr. Mack shall have through April 17, 2020, to either pay the $400.00 filing fee for this

action or demonstrate that he lacks the financial ability to do so by filing a motion for leave to

proceed without the prepayment of the filing fee (in forma pauperis). If Mr. Mack seeks leave to

proceed without prepaying the filing fee, his request must be accompanied by a copy of the

transactions associated with his institution trust account for the six−month period preceding the

filing of this action on March 6, 2020. The clerk is directed to include a form motion for leave to

proceed in forma pauperis with Mr. Mack’s copy of this Order.




                                                   1
                                   II. Screening of Complaint

       Because Mr. Mack is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint.

A.     Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

B.     The Complaint

       The complaint names two defendants: the Indiana Department of Correction and PCF.

Mr. Mack seeks $350,000 in damages and injunctive relief.

       Mr. Mack alleges that he has not been able to access his legal materials in disciplinary

restrictive housing and that this has prevented him from meeting a filing deadline in a different

action. He also alleges that members of the prison staff failed to respond to his complaints about

this issue in the manner required by prison policy.




                                                  2
       Documents attached to the complaint show that Mr. Mack was ordered to pay an initial

partial filing fee in case no. 2:19-00611-JPH-MJD by March 20, 2020. Dkt. 1-1 at 18. He requested

that the prison staff remit payment for his initial partial filing fee on February 14, 2020. Id. at 15.

C.     Discussion

       Mr. Mack’s claims for damages against the IDOC must be dismissed. The Eleventh

Amendment bars private lawsuits in federal court for money damages against a state that has not

consented, Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005), and

an agency of the state enjoys that same immunity, Nuñez v. Ind. Dep’t of Child Servs., 817 F.3d

1042, 1044 (7th Cir. 2016).

       Mr. Mack’s claims against PCF must also be dismissed. PCF is a correctional facility—

not a person or entity that can be sued. See, e.g., White v. Knight, 710 F. App’x 260, 262 (7th Cir.

2018) (“As for the defendant prison, the Correctional Industrial Facility, a building is not a person

capable of being sued under § 1983.”); Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir.

2012) (“[T]he district court was correct that, in listing the Knox County Jail as the sole defendant,

Smith named a non-suable entity.”).

       More broadly, the complaint fails to state a plausible claim for relief—monetary or

injunctive—against any defendant.

       To the extent Mr. Mack alleges that he has been wrongly denied access to personal

property, he has failed to allege a violation of a federal right. The Fourteenth Amendment’s due

process clause holds that no state may “deprive any person of life, liberty, or property, without due

process of law.” U.S. Const. amend. XIV, § 1. However, “an adequate state remedy for a

deprivation of property provides all the due process that a plaintiff suing state officers for such

deprivation is entitled to.” DKCLM, Ltd. v. Cty. of Milwaukee, 794 F.3d 713, 716 (7th Cir. 2015).




                                                   3
It is well settled that Indiana law and Indiana’s courts provide an adequate remedy to Indiana

prisoners asserting claims for deprivation of property. E.g., Watkins v. Kasper, 599 F.3d 791, 798

(7th Cir. 2010) (“To the extent that Watkins relies on the destruction of his personal legal materials,

his complaint is better characterized as a deprivation of property claim, for which he may seek

relief at state law.”).

        To the extent Mr. Mack alleges that the prison staff violated his rights by failing to comply

with the prison grievance procedure, he has not alleged a violation of a federal right. “[T]he failure

to follow a state’s inmate grievance procedures is not a federal due-process violation.” Owens v.

Evans, 878 F.3d 559, 563 (7th Cir. 2017).

        Finally, to the extent Mr. Mack alleges that his First Amendment right to access the courts

has been violated, he has not alleged facts sufficient to support such a claim. “[T]o satisfactorily

state a claim for an infringement of the right of access, prisoners must also allege an actual injury.”

In re Maxy, 674 F.3d 658, 660 (7th Cir. 2012). “Speculative prejudice is not enough for an ‘actual

injury.’” Hertel v. Miller-Lewis, 695 F. App’x 957, 961 (7th Cir. 2017) (citing Rossi v. City of

Chicago, 790 F.3d 729, 736 (7th Cir. 2015)). “[P]leading a denial-of-access claim . . . requires a

prisoner to allege that the defendants deprived him of access to the courts and that he lost a

potentially meritorious claim as a result.” Stathas v. Smith, --- F. App’x ---, 2020 WL 916999, at

*1 (7th Cir. Feb. 26, 2020) (slip op.) (citing Lewis v. Casey, 518 U.S. 343, 350 (1996); Devbrow

v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013)).

        Mr. Mack alleges that he has not been able to pay the filing fee in case no. 2:19-00611-

JPH-MJD, but the deadline to do so has not passed, and the case remains active. His allegations

do not support an inference that he has lost a potentially meritorious claim. Mr. Mack has not

stated a plausible claim that he has suffered an actual injury from being denied access to the courts.




                                                   4
                            III. Conclusion and Further Proceedings

         For the reasons set forth in Part II(C) above, Mr. Mack’s complaint is dismissed for failure

to state a claim upon which relief may be granted. He shall have through April 17, 2020, to file

an amended complaint that resolves the deficiencies discussed in this Order or otherwise show

cause why this action should not be dismissed. The amended complaint must include the case

number associated with this action, no. 2:20-cv-00131-JPH-MJD. It will completely replace the

original complaint, and it will be screened pursuant to § 1915A(b), so it must include all

defendants, claims, and factual allegations Mr. Mack wishes to pursue in this action.

         Mr. Mack shall also have through April 20, 2020, to pay the filing fee or move for leave

to proceed in forma pauperis as directed in Part I. If Mr. Mack fails to comply with either order in

the time provided, this action may be dismissed without further warning or opportunity to show

cause.

         The clerk is directed to include a form motion for leave to proceed in forma pauperis with

Mr. Mack’s copy of this Order. The clerk is further directed to docket the exhibits at dkt. 1-1,

pp. 3–5 and 15, in case no. 2:19-00611-JPH-MJD as a response to the Entry at dkt. 8.

SO ORDERED.

Date: 3/12/2020



Distribution:

JEREMY LEE MACK
217503
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135




                                                  5
